Order entered May 10, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00011-CV

                  AVIS DICKERSON AND ROBERT BURNS, Appellants

                                              V.

                              WHITE ROCK HILLS, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-06650-B

                                          ORDER
       The reporter’s record in this appeal has not been filed because appellants have not

requested it. By letter dated Mach 8, 2019, we cautioned appellants that the appeal might be

ordered submitted without the reporter’s record unless, within ten days, they filed written

verification they had requested the record. See TEX. R. APP. P. 37.3(c). To date, however, they

have not responded. Accordingly, we ORDER the appeal submitted without the reporter’s

record. See id.

       As the clerk’s record has been filed, we ORDER appellants to file their brief(s) no later

than June 10, 2019.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE